Citation Nr: 1520695	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-15 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to March 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for a hiatal hernia and assigned a noncompensable evaluation, effective March 20, 2009, the date after discharge. 

By rating decision in March 2013, the RO amended the disability description to include GERD and increased the disability rating to 10 percent, effective March 20, 2009.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in appellate status. 

The Veteran testified at a Board hearing at the local RO before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing has been associated with the Veteran's Virtual VA record.  

At the Board hearing, the Veteran submitted additional evidence along with a waiver of Agency of Original Jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c) (2014).  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in May 2013.  In turn, a waiver of this additional evidence was not necessary.  However, this Act only covers evidence submitted by the Veteran.  It appears that additional VA treatment records were also obtained by the RO after the Board hearing of which the Veteran has not been notified.  Nevertheless, in light of the need to remand this case for further development, there is no prejudice to the Veteran as the RO will have the opportunity to consider these records on remand.    

As a final preliminary matter, the Board notes that this appeal was processed using the electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the remaining issues on appeal to ensure that due process is followed and that there is a complete record upon which to decide such claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is seeking an initial higher rating for a hiatal hernia.  The record shows that he was most recently afforded a VA examination to evaluate the severity of this disability in March 2009, over six years ago.  At the examination, The Veteran reported dysphagia, heartburn, epigastric pain, reflux and regurgitation of stomach contents and nausea and vomiting.  However, he had no scapular pain, arm pain,
hematemesis or passing of black-tarry stools. The examiner indicated that a diagnosis of GERD was not possible because no upper GI was available.  He also indicated that the hiatal hernia/GERD condition did not cause significant anemia or findings of malnutrition.  

However, follow up VA treatment records showed that the Veteran had erosive esophagitis.  An August 2014 EGD showed that the Veteran reported recurrent daily episodes of heartburn.  Unfortunately, the report did not give any further information on the severity of the Veteran's disability.  Moreover, at the Board hearing, the Veteran testified that in addition to heartburn, he experienced difficulty swallowing, substernal arm or shoulder pain, regurgitation and weight loss due to his GERD.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected GERD with hiatal hernia.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, the Veteran receives continuous treatment for his GERD with hiatal hernia from the VA. The most recent VA treatment records associated with the Veteran's Virtual VA record are dated from January 2015.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from January 2015 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from January 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected hiatal hernia.  The record, including a copy of this remand, must be made available to the examiner for review.  Any medically indicated tests should be accomplished.  

The examiner should describe the nature and severity of all manifestations of the Veteran's hiatal hernia.  The examiner should also specify whether the Veteran's disability is accompanied by substernal arm or shoulder pain and is productive of considerable impairment of health; or productive of material weight loss with hematemesis or melena and moderate anemia and is productive of severe impairment of health.  The examiner should also discuss the impact such disability has on the Veteran's activities of daily living and employment. 

The examiner should also address whether the record reflects any change(s) in the severity of the Veteran's GERD with hiatal hernia at any point since March 20, 2009, the effective date of service connection, and, if so, the approximate date(s) of any such change(s).
  
A rationale should be provided for any opinion offered. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to specifically include consideration of all additional records received since the April 2014 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




